Citation Nr: 0823169	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-19 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim service connection for arthralgias of the neck 
and bilateral hips.

2.  Entitlement to service connection for bilateral knee 
disability, including claimed as secondary to arthralgia of 
the neck.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had active service from September 1973 to April 
1975.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which, inter alia, denied the veteran's 
request to reopen a claim for arthralgias of the neck, 
shoulder, hips, and knees.  In May 2006, the Board remanded 
the claim to the RO via the Appeals Management Center (AMC) 
in Washington, D.C., for further development.  A review of 
the record shows that the remand instructions have been 
complied with.  Stegall v. West, 11 Vet. App. 268 (1998).

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in April 2008 via video conference.  A transcript 
of that hearing has been associated with the claims file.  At 
that time, the veteran withdrew his claim for service 
connection for arthralgia of the shoulder and requested that 
the record be held open for 60 days to allow him an 
opportunity to submit additional medical records pertaining 
to the issues remaining on appeal.  The 60-day period has 
expired and no additional evidence has been received.  
Accordingly, appellate review may proceed on the remaining 
claims.

The issue of service connection for a knee disability was 
first adjudicated in a December 2002 rating decision.  The 
veteran submitted a notice of disagreement with the decision 
in March 2003, and the issue was addressed in a May 2006 
statement of the case.  The veteran filed a substantive 
appeal in June 2006.  As there is no prior final adjudication 
of that claim, the Board proceeds to review it as an initial 
claim for service connection.  

FINDINGS OF FACT

1.  A claim for service connection for neck and bilateral hip 
disabilities was denied in June 1994, and the veteran did not 
appeal.

2.  The evidence added to the record since the June 1994, 
rating decision regarding service connection for arthralgia 
of the neck and hips is cumulative of evidence already of 
record, does not bear directly and substantially upon the 
specific matter under consideration and is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  

3.  The evidence does not show that the veteran suffers from 
chronic bilateral knee disabilities related to his military 
service.


CONCLUSIONS OF LAW

1.  The June 1994 rating decision, which denied a claim for 
service connection for neck and bilateral hip disabilities, 
is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2007).  

2.  Evidence received since the final June 1994 rating 
decision is not new and material and the claim is not 
reopened.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

3.  The criteria for service connection for bilateral 
arthralgia of the knees have not been met.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Notice in a new and material evidence claim must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying benefit 
sought by the claimant.  VA must look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  The question of what constitutes material 
evidence depends on the basis on which the prior claim was 
denied.  Failure to provide this notice is generally 
prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

By letter dated in July 2001, the RO provided the appellant 
pre-adjudication notice with regard to the claims to reopen.  
Post-adjudication notice sent in July 2007 addressed the 
claim of service connection.  The claims were subsequently 
readjudicated in a January 2008 supplemental statement of the 
case. 

Although the notice provided with regard to the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claims was not provided until July 2007, such 
error was harmless given that the claims are being denied 
herein and hence no rating or effective date will be assigned 
with respect to the claimed conditions.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

VA has obtained service medical records and assisted the 
veteran in obtaining evidence.  VA was not required to 
conduct an examination in this case because, as discussed 
below, no new and material evidence has been presented or 
secured.  38 C.F.R. § 3.159(c)(4).  In addition, an 
examination was not required on the issue of service 
connection for arthralgia of the knee because there is no 
evidence establishing that an injury or event occurred in 
service and no indication that this condition may be related 
to service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file.  VA has substantially complied with the notice 
and assistance requirements and the veteran is not prejudiced 
by a decision on the claim at this time.

Reopening a Claim for Service Connection for Arthralgias of 
the Neck and Hips

The original claim for service connection for neck and hip 
injuries was denied by a rating decision in June 1994.  The 
veteran was notified of the decision and his right to appeal.  
He did not appeal these issues, and the decision became final 
at the end of the statutory time limit.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.  Because of this, the veteran's current 
claim for service connection for neck and hip injuries can 
only be reopened if new and material evidence has been 
submitted since the earlier decision.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  

The veteran submitted a claim to reopen in February 2001.  
For claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

New evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).   

The evidence of record prior to the June 1994 decision 
consisted of the veteran's service records, VA outpatient 
treatment records dated between December 1992 and August 
1993, and private hospital and chiropractic records dated 
between November 1985 and October 1992.  

Evidence relative to the claim for neck and hip disabilities 
that has been associated with the claims folder since the 
June 1994 rating decision includes private treatment records 
dated between March and December 1994; VA outpatient 
treatment records dated between August 1998 and December 
2007; a transcript of the veteran's hearing before a decision 
review officer (DRO) at the Seattle RO in February 1995; and 
the report of a VA examination of the veteran's spine in 
April 1995; the transcript of a hearing at the Seattle RO in 
February 2004; and a transcript of a video hearing before the 
undersigned VLJ in April 2008.

The veteran's 1994 claim for service connection was denied 
because there was no evidence of a chronic neck or hip 
condition that began in or was otherwise related to service.  
New and material evidence in this case would be evidence 
showing that the veteran's conditions began in or were 
aggravated by service, or that they began or worsened after 
service because of an in-service event.  Although new medical 
records have been received, they are not material because 
they do not indicate that the veteran's neck or hip 
disabilities are related to his time in service.  Rather, the 
medical evidence shows that the veteran consistently reported 
that his pain and limited motion resulted from a backhoe 
accident in 1985.  The veteran presented testimony in 
February 2004 and April 2008 that his neck was injured in 
service when he fell during a formation.  While this theory 
of the veteran's injuries were sustained has not been 
presented before, such testimony alone is insufficient to 
reopen the claim.  A new theory of causation for the same 
disease or injury that was the subject of a previously denied 
claim cannot be the basis of a new claim.  38 U.S.C.A. 
§ 7104(b).  In addition, the presentation of new arguments 
based on evidence already of record at the time of the 
previous decision does not constitute the presentation of new 
evidence.  Untalan v. Nicholson, 20 Vet.App. 467, 470 (2006).

The Board finds that the evidence submitted since the June 
1994 rating decision is not new and material to the issue of 
service connection for arthralgias of the neck and hips 
because it does not bear directly and substantially upon the 
specific matter under consideration nor is it so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Accordingly, the claim must be denied.  

Service Connection for Bilateral Arthralgia of the Knees

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The evidence of record includes VA outpatient treatment 
records which indicate that the veteran reported chronic 
bilateral knee pain in October 2001.  He stated that he had 
fallen on bent knees "many years ago," and that he walked 
with a cane for fear that his knee would "give out."  His 
x-rays were normal.  The veteran was diagnosed with 
arthralgia in December 2001and prescribed ibuprofen and 
exercise.  

The veteran's service medical records are silent for any 
injuries to his knees in service.  No knee problems or 
injures were noted at his separation physical examination in 
March 1975.  There is no medical evidence indicating that his 
current knee disability is related to his time in service.  
Without a medical opinion linking the veteran's current 
disability to his service, there is no basis for service 
connection.  

At his April 2008 hearing, the veteran asserted that his knee 
disability is caused by arthralgia of his neck.  Under 38 
C.F.R. § 3.310(a), secondary service connection is awarded 
when a disability is proximately due to or the result of a 
service-connected disability.  Service connection is not in 
effect for a neck disability; therefore, there is no basis 
for secondary service connection.

The Board concludes that both direct and secondary service 
connection must be denied.  As reflected by the discussion 
above, the preponderance of the evidence is against the 
veteran's claim.  As such, the benefit-of-the-doubt rule does 
not apply, and the claim for service connection for bilateral 
arthralgia of the knee must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

New and material evidence has not been received to reopen 
claim for service connection for arthralgia of the neck and 
hips, and the claim is not reopened.

Service connection for bilateral arthralgia of the knees, to 
include as secondary to arthralgia of the neck, is denied.  




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


